667 S.E.2d 720 (2008)
Faith JONES, Appellant,
v.
Thomas DALTON, M.D., Wilmington Anesthesiologists, LLP, and Wilmington Anesthesiologists, PLLC Appellee.
No. 229P08.
Supreme Court of North Carolina.
June 23, 2008.
Carl W. Thurman, III, Jennifer J. Slusser, for Jones.
Wayne K. Maiorano, Samuel G. Thompson, Raleigh, for Dalton, et al.
This Notice of Disqualification is tendered in the instant case pursuant to Canon 3D of the North Carolina Code of Judicial Conduct.
Matthew G.T. Martin is an associate attorney with Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP (Smith Anderson), a North Carolina law firm comprised of more than 100 attorneys. He is my brother, related by blood, and thereby within the third degree of relationship. Smith Anderson represents a party in the instant case, but associate attorney Matthew G.T. Martin is not listed as counsel of record.
*721 To determine the appropriate course of conduct in cases in which Smith Anderson represents a party before this Court but Matthew G.T. Martin does not appear as counsel of record, I sua sponte initiated contact with the Honorable John C. Martin, Chair of the Judicial Standards Commission, and Paul R. Ross, Executive Director of the Judicial Standards Commission. After careful consideration, they have advised that absent a personal appearance by Matthew G.T. Martin, the Code of Judicial Conduct does not require my disqualification from such cases.
Having met the minimal standards required by the Code, I have elected in the interests of justice to issue the following Notice of Disqualification in the instant case. Canon 3D of the Code of Judicial Conduct is entitled "Remittal of Disqualification," and provides, in pertinent part:
Nothing in this Canon shall preclude a judge from disqualifying himself/herself from participating in any proceeding upon the judge's own initiative. Also, a judge potentially disqualified by the terms of Canon 3C may, instead of withdrawing from the proceeding, disclose on the record the basis of the judge's potential disqualification. If, based on such disclosure, the parties and lawyers, on behalf of their clients and independently of the judge's participation, all agree in writing that the judge's basis for potential disqualification is immaterial or insubstantial, the judge is no longer disqualified, and may participate in the proceeding. The agreement, signed by all lawyers, shall be incorporated in the record of the proceeding.
Pursuant to these provisions, and having made the foregoing disclosures, I submit this Notice of Disqualification for inclusion in the record. I will remain disqualified from this proceeding unless I receive notice from the Clerk of Court that a remittal of this disqualification has been executed and filed in conformity with the above provisions of Canon 3D.